In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1196V
                                     Filed: March 22, 2017
                                          Unpublished

****************************
JUSTIN DIAZ, on behalf of        *
D.J. D., a minor child,          *
                                 *
                     Petitioner, *
                                 *
v.                               *
                                 *                         Attorneys’ Fees and Costs;
SECRETARY OF HEALTH              *                         Special Processing Unit (“SPU”)
AND HUMAN SERVICES,              *
                                 *
                     Respondent. *
                                                  *
****************************
Diana L. Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner;
Ryan D. Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On October 14, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”), on behalf of his minor child, D.J.D. Petitioner alleged that the diphtheria-
tetanus-acellular pertussis (DTaP), rotavirus, and/or pneumococcal vaccination
administered on December 30, 2014, caused D.J.D. to develop intussusception
requiring surgical intervention. On August 29, 2016, the undersigned issued a decision
awarding compensation to petitioner based on the respondent’s proffer. (ECF No. 35).



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 7, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 40). Petitioner requests attorneys’ fees in the amount of $20,816.00 and attorneys’
costs in the amount of $2,443.35 for a total amount of $23,259.35. Id. at 1-2. In
compliance with General Order #9, petitioner’s counsel filed a signed statement from
petitioner indicating he incurred $13.47 in out-of-pocket expenses. (ECF No. 40-3).

        On March 8, 2017, respondent filed a response to petitioner’s motion. (ECF No.
41). In her response, respondent argues that “[n]either the Vaccine Act nor Vaccine
Rule 13 contemplates any role for respondent in the resolution of a request by a
petitioner for an award of attorneys’ fees and costs.” Id. at 1. Respondent adds,
however, that he “is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Id. at 2. Respondent “respectfully recommends that
the Chief Special Master exercise her discretion and determine a reasonable award for
attorneys’ fees and costs.” Id. at 3.

        On March 9, 2017, petitioner filed a reply. (ECF No. 42).

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $23,272.82 3 as follows:

            (1) A lump sum of $23,259.35 representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to petitioner
                and petitioner’s counsel, Diana L. Stadelnikas; 4 and

            (2) A lump sum of $13.47 for reimbursement for petitioner’s costs, in
                the form of a check payable to petitioner. 5


3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4Petitioner requests the check be forwarded to Maglio Christopher & Toale, PA, at 1605 Main St., Suite
710, Sarasota, FL 34236

5Petitioner requests that the check be forwarded to Justin Diaz 181 Treasure Palm, Dr., Panama City, FL
32408.

                                                    2
        The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3